DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because independent claims 1, 8, and 15 recite an abstract idea without a practical application or significantly more.  Claims 1, 8, and 15 recite the abstract idea of “determining the current position of the robot according to the point cloud information; planning a plurality of motion paths according to the current position and the target position searching for an optimal path among the plurality of motion paths by a predetermined heuristic algorithm”, which can be performed in the human mind.  Additional elements in the claims merely amount to extra-solution activity (“receiving point cloud information of a current position and information of a target position sent by a robot”, “sending the current position of the robot and the optimal path to the robot”) or are generic linking of technology (“for a robot”, “processor, memory, et al”, “computer-readable storage medium”).  No inventive concept has been identified.  Therefore, Claims 1, 8, and 15 are ineligible under 35 USC 101 and so are the respective independent claims for failing to cure the deficiency. 
Claims 15-20 are additionally rejected under 35 USC 101 for being directed to a non-statutory category, that is, transitory signals.  The addition of “non-transitory” before every instance of “computer-readable storage medium” would cure the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 12-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobus et al. (US 10,909,866).

1. A positioning and navigation method for a robot (col 1, line 21-25), comprising: receiving point cloud information of a current position and information of a target position sent by a robot, wherein the point cloud information of the current position is updated in real time (col 4, line 53); determining the current position of the robot according to the point cloud information (col 14, line 16-67); planning a plurality of motion paths according to the current position and the target position (col 15, line 6-15); searching for an optimal path among the plurality of motion paths by a predetermined heuristic search algorithm (col 15, line 16-19); and sending the current position of the robot and the optimal path to the robot, such that the robot moves according to the optimal path (col 3, line 63-67). 
 
2. The method according to claim 1, wherein the determining the current position of the robot according to the point cloud information comprises: acquiring a three-dimensional map model of a serving region of the robot; generating a point cloud map according to the three-dimensional map model; and determining the current position of the robot according to the point cloud information and the point cloud map (col 3, line 43-49).  

5. The method according to claim 2, wherein the planning the plurality of motion paths according to the current position and the target position comprises: generating a grid map according to the three-dimensional map model, wherein the point cloud map corresponds to the grid map; mapping the determined current position of the robot to the grid map to obtain a first position; mapping the target position to the grid map to obtain a second position; and planning the plurality of motion paths in the grid map according to the first position and the second position (col 15, line 61-col 16, line 9).  

6. The method according to claim 5, wherein the generating the grid map according to the three-dimensional map model comprises: 17extracting all pavement models by which the robot reaches to the target position from the three-dimensional map model; generating a two-dimensional plane according to the pavement models; and generating the grid map in a grid pattern according to the two-dimensional plane (col 15, line 5-col 16, line 9; wherein “roadway map” = “pavement model”).  

7. The method according to claim 5, wherein the planning the plurality of motion paths in the grid map according to the first position and the second position comprises: marking a grid in the grid map corresponding to a travelable pavement in the point cloud map as a first identification; marking a grid in the grid map corresponding to an obstacle in the point cloud map as a second identification; and forming the plurality of motion paths by all the grids which are connecting the first position and the second position and marked as the first identification (col 3, line 50-58).

Claims 8, 9, 12-15, and 18-20 recite similar subject matter and are rejected in kind.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobus as applied to claims 2, 9, and 16 above, and further in view of YENDLURI et al. (US 2019/0323844).

As to claims 3, 4, 10, 11, 16, and 17, Jacobus discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the determining the current position of the robot according to the point cloud information and the point cloud map comprises: determining whether the point cloud information of the current position is first-frame point cloud information; matching point cloud information corresponding to a predetermined initial position with the point cloud information of the current position if the point cloud information of the current position is the first-frame point cloud information; determining the predetermined initial position as the current position if the point cloud information corresponding to the predetermined initial position is matched with the point cloud information of the current position; and 16positioning the current position in the vicinity of the predetermined initial position in the point cloud map according to the point cloud information of the current position if the point cloud information corresponding to the predetermined initial position is not matched with the point cloud information of the current position; and
 acquiring a position of the robot determined in previous-frame point cloud information if the point cloud information of the current position is not the first-frame point cloud information; estimating a current estimated position of the robot according to the determined position of the robot; acquiring point cloud information of the estimated position; matching the point cloud information of the estimated position with the point cloud information of the current position; determining the estimated position as the current position if the point cloud information of the estimated position is matched with the point cloud information of the current position; and positioning the current position in the vicinity of the estimated position in the point cloud map if the point cloud information of the estimated position is not matched with the point cloud information of the current position.  
Yendluri discloses the above limitations in paragraphs [0030-0037].  Yendluri teaches that this enhances localization techniques [0003].  It would have been obvious to one of ordinary skill in the art to provide Jacobus with Yendluri in order to enhance localization techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664